Citation Nr: 0420957	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  01-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the veteran filed a timely Substantive Appeal with 
respect to a July 1979 action by the RO that reduced the 
evaluation assigned for the veteran's service-connected right 
foot disability from 10 percent to noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, determining that the veteran did not 
submit a timely Substantive Appeal with regard to a July 1979 
action by the RO that reduced the evaluation assigned for his 
service-connected right foot disability from 10 percent to 
noncompensably disabling.  A hearing was held before the 
undersigned Veterans Law Judge at the RO in November 2002.  

When this case was previously before the Board in May 2003, 
the Board agreed with the RO and found that the veteran had 
not timely perfected appeal to the reduction action.  The 
veteran appealed the Board's May 2003 decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a May 2004 order, granted the parties' joint motion for 
remand, vacating the Board's May 2003 decision and remanding 
the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Finally, there appear to be a number of other issues which 
the veteran has raised, to include those linked to his skin 
disability, a higher rating for his foot disorder and the 
nature of his discharge from service.  None of these are 
developed for appellate review and will not be addressed at 
this time.





REMAND

As the parties pointed out in the joint motion for remand, 
dated in May 2004, while the veteran's claim was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted, and that 
liberalizing law is applicable to the veteran's claim because 
it was pending before VA.  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).

In the joint motion, the parties emphasized that these laws 
and regulations include notification provisions.  In this 
regard, the Board notes that as part of the notice, VA is to 
specifically notify the claimant and his representative of 
what evidence is to be provided by the claimant and what 
evidence VA will attempt to obtain on behalf of the claimant.  
As such, a VCAA letter must specifically:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In a joint motion for remand, the parties, citing the Court's 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002), agreed that 
the case needed to be remanded because VA had failed to 
satisfy its duty to notify under the VCAA.  The parties 
explained that VA had not specifically provided the appellant 
with notice of the allocation of the burdens for obtaining 
evidence necessary to his claim, or of the evidence necessary 
to substantiate his claim.  Accordingly, on remand, the RO 
must send the appellant a letter advising him of which 
portion of the evidence he is to provide, which part, if any, 
the RO will attempt to obtain on his behalf, and a request 
that the appellant provide any evidence in his possession 
that pertains to this claim.

In addition, the parties, citing the Court's decisions in 
Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003) 
and Rowell v. Principi, 4 Vet. App. 9 (1993), further agreed 
that the failure to file a timely Substantive Appeal did not 
necessarily render a claim final or deprive the Board of 
jurisdiction.  Citing 38 C.F.R. § 19.32 (2003), the parties 
declared that, on remand, VA needed to address whether the RO 
"closed this appeal for failure to respond to the statement 
of the case within the period allowed."  The significance of 
this directive is somewhat unclear to the Board in light of 
the facts presented herein; nonetheless, the Board is bound 
to ensure that such directive is carried out.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and evidence 
not previously provided to VA is 
necessary to substantiate the veteran's 
claim.  Specifically the veteran should 
be advised that what is needed is 
evidence showing either that he did not 
receive the November 1979 Statement of 
the Case or that he filed a timely 
Substantive Appeal, i.e., it was received 
by VA within one year of the RO's August 
3, 1979, letter notifying him that the 
evaluation of his right foot disability 
had been reduced from 10 percent to 
noncompensably disabling.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim.  In doing so, the RO 
must specifically address the provisions 
of 38 C.F.R. § 19.32, as that regulation 
affects this case.

3.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


